DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims filed on 11/29/2021:
In claim 11 at line 12, please delete the word(s) “claim”, and insert the word(s) --clamp-- before the word(s) “assembly”.


Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 2, 11, and 14.

Regarding claim 2, WEST I (US 20120298817 A1) teaches the state of the art of a PV module with a frame comprising a first solar module, a second solar module, an attachment member, a body, a first rail, a second rail, and WEST II (US 20100065108 A1) teaches the U-bolt & nut and washer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the clamp assembly includes a pair of planar extension members, each of the pair of planar extension members having an opening, the opening configured to allow an attachment device to be inserted therethrough to couple the body to the first and second solar modules; the second rail configured to fit inside of the second groove; the second rail configured to fit inside of the second groove”, as claimed.
Regarding claim 11, WEST I (US 20120298817 A1) teaches the state of the art of a PV module with a frame comprising a first solar module, a second solar module, an attachment member, a clamp assembly, a first rail, a second rail, and WEST II (US 20100065108 A1) teaches the U-bolt & nut and washer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the opening configured to allow an attachment device to be inserted therethrough to couple the clamp assembly to the first and second solar modules; the first rail configured to fit inside of the first groove; the second rail configured to fit inside of the second groove”, as claimed.
Regarding claim 14, WEST I (US 20120298817 A1) teaches the state of the art of a PV module with a frame comprising a first solar module, a second solar module, an attachment member, a clamp assembly, a first rail, a second rail, and WEST II (US 20100065108 A1) teaches the U-bolt & nut and washer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“each of the first end region and the second end region having an opening, the opening configured to allow an attachment device to be inserted therethrough to couple the clamp assembly to the at least one solar module; the first rail configured to fit inside of a first groove of a first solar module; the second rail configured to fit inside of a second groove of a second solar module”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726